Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-17 of U.S. Application 16/916,178 filed on June 30, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being unpantentable over Suzuki et al (USPGPub 20180156845).

    PNG
    media_image1.png
    537
    552
    media_image1.png
    Greyscale

Prior Art: Suzuki
Regarding claim 1, Suzuki discloses a current sensor (300) comprising: primary terminals (21); a first magnetic sensor (30); a primary conductor (20) that is arranged on the same plane as the primary terminals and that is connected to the primary terminals (see fig 6 where the conductor is on the same plane of the primary terminals); a signal processing IC (54) that is arranged on the opposite side from the first magnetic sensor relative to the primary conductor(arranged on the other side of the sensor), away from the first magnetic sensor, in planar view (as shown in figs 6-8 as away from the sensor); and a wire (52) for connecting the first magnetic sensor and the signal processing IC, stepping over the primary conductor (wire is connected over the component); wherein the primary conductor has a first region (region of  21) that does not face the wire and a second region (region of 26 next to 60) that faces the wire; and the height of the second 

Regarding claim 2, Suzuki discloses a plurality of the wires; wherein the height of the second region that faces one of the plurality of wires and the height of the second region that faces other wires is lower than that of the first region (fig 4 and pars 67 and 83 discloses 20 having a higher height than the magnetic sensor. Therefore the heights of the regions are different).

Regarding claim 3, Suzuki discloses wherein the first magnetic sensor, the signal processing IC, the wire, a part of the primary terminals, and the primary conductor are sealed in a package (see figs 6-8 where the components off the current sensor are inside package 10).

Regarding claim 4, Suzuki discloses wherein the first magnetic sensor and the signal 29Attorney Docket Number: ASK-0328US processing IC are not exposed to the outside of the package (as shown in fig 7 where 30 and 60 are inside 10).

Regarding claim 5, Suzuki discloses wherein the primary conductor is not exposed to the outside of the package (pars 42 and 43 discloses sealing portions to cover the conductor. Therefore the outside of the package is not exposed).

Regarding claim 6, Suzuki discloses wherein the first magnetic sensor is a Hall element (par 66 lines 1-15 discloses being a hall sensor).

Regarding claim 7, Suzuki discloses wherein the Hall element is a compound semiconductor chip (par 109 discloses magnetic sensor being integrated on a semiconductor 

Regarding claim 11, Suzuki discloses wherein a secondary terminal (32) that is connected to the signal processing IC via a secondary wire (54) and 30Attorney Docket Number: ASK-0328USthat is arranged on the plane, wherein the secondary terminal comprises a third region whose height is higher than the height of the signal processing IC (since the terminals are shown on top of IC 50, the third region has a height higher than the signal IC). 

Regarding claim 14, Suzuki discloses wherein the primary conductor is configured to flow a to-be-measured current between a first set of the primary terminals (24-1 to 24-3) that is connected to one end of the primary conductor and a second set of the primary terminals (24-4 to 24-6) that is connected to the other end of the primary conductor, the first and second set of the primary terminals being arranged along a first edge of the current sensor; and the first 

Regarding claim 15, Suzuki discloses a second magnetic sensor (30-2) that is arranged outside of a region surrounded by the primary 31Attorney Docket Number: ASK-0328US conductor and the first edge, in the planar view (as shown in fig 5 where the second sensor is arranged outside the primary conductor). 

Regarding claim 16, Suzuki discloses wherein the signal processing IC is supported only by a resin (par 55 discloses semiconductor substrate and par 107 discloses insulating member). 

Regarding claim 17, Suzuki discloses a method for manufacturing the current sensor according to claim 1, the method comprising: forming, on a plane of a primary conductor (20), a height difference between a first region (region of 21) and a second region (region of 26 next to 60) by etching, and forming a height difference between primary terminals and the first region by etching or coining (par 54 discloses etching to create step portions. Therefore the height difference is done by etching). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPub 20180156845) in view of Raez et al (USPGPub 20120081110).

Regarding claim 8, Suzuki does not fully disclose wherein the package have a leadless structure with no lead protruding from a resin molding.
However, Raez discloses wherein the package have a leadless structure with no lead protruding from a resin molding (par 18 lines 1-30 discloses being a no lead package). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki in view of Raez in order to have flawless soldering for the current sensor. 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPub 20180156845) in view of Suzuki et al (USPGPub 20160187388). 

Regarding claim 9, Suzuki does not fully disclose wherein a height difference between the primary terminals and the first region is smaller than a height difference between the first region and the second region.
However, Suzuki(388) discloses wherein a height difference between the primary terminals and the first region is smaller than a height difference between the first region and the second region (par 33 lines 1-15 discloses a height different between regions). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki in view of Suzuki(388) to limit flaws within the current sensor and to promote more efficient testing. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPub 20180156845).
Regarding claim 10, Suzuki does not fully disclose wherein a height difference between primary terminals and the first region is 20 m or more and is 40% or less of the height of the primary terminals.
	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to limit the current taught a height difference between 
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al (USPGPub 20180337115): discloses a current sensor with wires expanding multiple regions and leadless structures. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868